        


Exhibit 10.2
EXECUTION VERSION


SECURITY AGREEMENT
Dated as of September 30, 2016
by
CVR PARTNERS, LP
CVR NITROGEN, LP
CVR NITROGEN GP, LLC
CVR NITROGEN HOLDINGS, LLC
CVR NITROGEN FINANCE CORPORATION
EAST DUBUQUE NITROGEN FERTILIZERS, LLC
COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC





THE OTHER GRANTORS
FROM TIME TO TIME PARTY HERETO
in favor of
UBS AG, STAMFORD BRANCH, as
COLLATERAL AGENT








    
    

--------------------------------------------------------------------------------






ANNEXES AND SCHEDULES
Annex 1    Form of Pledge Amendment
Annex 2    Form of Joinder Agreement
Annex 3    Form of Intellectual Property Security Agreement
Schedule 1    Commercial Tort Claims
Schedule 2    Filings
Schedule 3    Location of Inventory, Equipment and Books and Records
Schedule 4    Pledged Collateral
Schedule 5    Intellectual Property






i
    
    

--------------------------------------------------------------------------------






SECURITY AGREEMENT, dated as of September 30, 2016 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), CVR PARTNERS, LP, a Delaware limited partnership (the “Company”),
CVR NITROGEN, LP, a Delaware limited partnership (“CVR Nitrogen”), EAST DUBUQUE
NITROGEN FERTILIZERS, LLC, a Delaware limited liability company (“East
Dubuque”), CVR NITROGEN HOLDINGS, LLC, a Delaware limited liability company
(“CVR Nitrogen Holdings”), COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC, a
Delaware limited liability company (“Coffeyville Resources” and, together with
the Company, CVR Nitrogen, East Dubuque and CVR Nitrogen Holdings, the
“Borrowers”), CVR NITROGEN GP, LLC, a Delaware limited liability company (“CVR
Nitrogen GP”), CVR NITROGEN FINANCE CORPORATION, a Delaware corporation
(“Finance Corp.” and, together with CVR Nitrogen GP, the “Subsidiary
Guarantors”; the Borrowers, together with the Subsidiary Guarantors and each of
the other entities that becomes a party hereto pursuant to Section ‎7.6, the
“Grantors”), in favor of UBS AG, STAMFORD BRANCH (“UBS”), as administrative
agent (in such capacity, together with its successors and permitted assigns,
“Administrative Agent”) and collateral agent (in such capacity, together with
its successors and permitted assigns, “Collateral Agent”) for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).
RECITALS
WHEREAS, pursuant to that certain ABL Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrowers, the Subsidiary Guarantors
party thereto from time to time, the Lenders party thereto from time to time and
the Administrative Agent and Collateral Agent, the Lenders have agreed to make
loans, and the Issuing Lenders (as defined therein) party thereto have agreed to
issue letters of credit, upon the terms and subject to the conditions set forth
therein;
WHEREAS, one or more of the Grantors may at any time and from time to time enter
into, or guaranty the obligations of another Grantor or a Subsidiary thereof
under, one or more Secured Hedging Agreements with a Secured Hedging Creditor;
WHEREAS, one or more of the Grantors may at any time and from time to time enter
into, or guaranty the obligations of another Grantor or Subsidiary thereof
under, one or more Secured Cash Management Agreements with a Secured Cash
Management Creditor;
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective loans, and
the Issuing Lenders to issue the letters of credit, under the Credit Agreement
that the Grantors shall have executed this Agreement in favor of the Collateral
Agent for the benefit of the Lenders and the other Secured Parties.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Documents and to make their respective
extensions of credit and other accommodations as set forth in the Credit
Documents, each Grantor hereby agrees with Collateral Agent as follows:
Article I
DEFINED TERMS


    
    

--------------------------------------------------------------------------------





1.1    Definitions. Capitalized terms used herein without definition are used as
defined in the Credit Agreement.
(a)    The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof and such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“account,” “account debtor,” “as-extracted collateral,” “certificated security,”
“chattel paper,” “commercial tort claim,” “commodity contract,” “deposit
account,” “document,” “electronic chattel paper,” “equipment,” “farm products,”
“fixture,” “general intangible,” “goods,” “health-care-insurance receivable,”
“instruments,” “inventory,” “investment property,” “letter-of-credit right,”
“money,” “payment intangibles,” “proceeds,” “products,” “record,” “securities
account,” “security,” “supporting obligation” and “tangible chattel paper.”
(b)    The following terms shall have the following meanings:
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“Agreement” has the meaning assigned to such term in the preamble.
“Applicable Agent” means (1) as to ABL Priority Collateral, the Collateral Agent
and (2) as to Notes Priority Collateral, the Parity Lien Collateral Trustee (as
defined in the Intercreditor Agreement).
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
“Capital Stock” means (1) in the case of a corporation, corporate stock, (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, regardless of whether such debt securities
include any right of participation with Capital Stock.
“Capital Stock Equivalents” means all securities convertible into or
exchangeable for Capital Stock or any other Capital Stock Equivalent and all
warrants, options or other rights to purchase subscribe for or otherwise acquire
any Capital Stock or any other Capital Stock Equivalents, whether or not
presently convertible, exchangeable or exercisable.
“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.
“Collateral” has the meaning specified in Section ‎2.1.


2
    
    

--------------------------------------------------------------------------------





“Collateral Agent” has the meaning assigned to such term in the recitals hereto.
“Company” has the meaning assigned to such term in the introductory paragraph.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.
“Control Agent” means the Parity Lien Collateral Trustee (as defined in the
Intercreditor Agreement) in its capacity as gratuitous bailee and agent for the
Collateral Agent for the purpose of perfecting the Lien of Collateral Agent on
Collateral, to the extent so provided in Section 2.13 of the Intercreditor
Agreement.
“Control Agreement” means a deposit account, securities account or commodities
account control agreement by and among the applicable Grantor, the Applicable
Agent and the depositary, securities intermediary or commodities intermediary,
and each in form satisfactory to the Applicable Agent and in any event providing
to Applicable Agent “control” of such deposit, securities or commodities account
within the meaning of Articles 8 or 9 of the UCC.
“Excluded Accounts” has the meaning assigned to such term in the Credit
Agreement.
“Excluded Assets” means, collectively, (1) any Intellectual Property, lease,
license, contract, property rights or agreement to which any Grantor is a party
or any of its rights or interests thereunder if and for so long as the grant of
such security interest (a) is prohibited by applicable law, (b) requires the
consent of any Person other than the Grantors and their Affiliates which has not
been obtained as a condition to the creation by such Grantor of any Lien
thereon, or (c) shall constitute or result in (i) the abandonment, invalidation
or unenforceability of any right, title or interest of any Grantor therein or
(ii) a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract, property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided, however, that the
Collateral shall include, and a security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to, any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above; (2) any assets or Equity Interests of Unrestricted Subsidiaries;
(3) any of the outstanding voting Capital Stock of a “controlled foreign
corporation” within the meaning of Section 957 of the Code, provided, however,
that 65% of the voting power of all classes of Capital Stock of each first tier
controlled foreign corporation entitled to vote shall be pledged as Collateral,
and provided further that immediately upon the amendment of the Code to allow
the pledge of a greater percentage of the voting power of capital stock in a
controlled foreign corporation without adverse tax consequences, the Collateral
shall include, and the security interest granted by each Grantor shall attach
to, such greater percentage of Capital Stock of each first tier or other
applicable controlled foreign corporation; (4) any “intent to use” trademark
applications for which a statement of use has not been filed (but only until
such statement is filed); (5) the Equity Interests in any Person that is not a
Grantor or a Subsidiary of a Grantor, to the extent and for so long as the grant
of the Lien shall constitute or result in a breach of, or default under, the
terms of such Person’s joint venture agreement, limited liability company
agreement, joint operating agreement or similar document (other than to the
extent that any such term would be rendered unenforceable or otherwise deemed
ineffective by the UCC or any other requirement of law);


3
    
    

--------------------------------------------------------------------------------





(6) any carbon credits or similar credits; (7) any individual real property with
a fair market value of less than $5,000,000, and, together with all other real
property excluded from the Collateral under this clause ‎(7), with a fair market
value of less than $10,000,000, provided that such real property does not
constitute a portion of the Principal Properties; (8) assets or property owned
by any Grantor that are subject to a Lien described under Sections 10.01(e)(ii)
(to the extent it relates to Sale Leaseback agreements), (f) and (g) of the
Credit Agreement if the contractual obligation pursuant to which such Lien is
granted (or in the document providing for such capital lease) prohibits the
creation of any other Lien on such assets or property; and (9) Excluded Deposit
Accounts; provided, that “Excluded Assets” shall not include any proceeds,
products, substitutions or replacements of Excluded Assets (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Assets).
For the avoidance of doubt, no assets of any Subsidiary that is not a Grantor
shall be included in the Collateral. In addition, the Lien on certain items of
Collateral will not be required to be perfected to the extent the Collateral
Agent, at any time thereafter, shall determine in its reasonable discretion
after consultation with the Company that the costs of perfecting a security
interest in such item are excessive in relation to the value of such security
being perfected thereby.
“Excluded Deposit Accounts” means any deposit account that constitutes an
Excluded Account pursuant to clause (x) of the definition thereof.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
and, to the extent the same constitute intellectual or proprietary property,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related registrations, and all additions,
improvements and accessions to any of the foregoing.
“Joinder Agreement” shall mean a Joinder Agreement, substantially in the form of
Annex 2, delivered to the Collateral Agent for the purpose of adding a
Subsidiary as a party hereto pursuant to Section ‎7.6.
“Lender Creditors” means the Lenders, the Issuing Lenders, the Swingline Lender,
the Administrative Agent and the Collateral Agent.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.


4
    
    

--------------------------------------------------------------------------------





“Notes Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Permitted Lien” means any Lien permitted by the Credit Agreement.
“Pledge Amendment” has the meaning assigned to such term in Section ‎7.6(b).
“Pledged Certificated Stock” means all certificated securities and any other
Capital Stock or Capital Stock Equivalent of any Subsidiary of the Company
evidenced by a security certificate (as defined in the UCC) and constituting a
“security” under Article 8 of the UCC, in each case owned by any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including all Capital Stock and Capital Stock
Equivalents listed on Schedule 4. Pledged Certificated Stock does not include
any Excluded Assets.
“Pledged Collateral” means, collectively, the Pledged Stock, the Pledged Debt
Instruments and the Pledged Investment Property.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Indebtedness described on Schedule 4, issued by
the obligors named therein. Pledged Debt Instruments does not include any
Excluded Assets.
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property does not include any Excluded Assets.
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
“Pledged Uncertificated Stock” means any Capital Stock or Capital Stock
Equivalent of any Subsidiary of the Company that is not Pledged Certificated
Stock, including all right, title and interest of any Grantor as a limited or
general partner in any partnership not constituting Pledged Certificated Stock
or as a member of any limited liability company not constituting Pledged
Certificated Stock, all right, title and interest of any Grantor in, to and
under any organization document of any partnership or limited liability company
to which it is a party, and any distribution of property made on, in respect of
or in exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 4, in each case to the extent such interests do
not constitute Pledged Certificated Stock. Pledged Uncertificated Stock does not
include any Excluded Assets.
“Principal Properties” means, collectively, (1) the Company’s nitrogen
fertilizer plant located at 701 East Martin Street, Coffeyville, Kansas and
(2) CVR Nitrogen, LP’s nitrogen fertilizer plant located at 16675 U.S. Route 20
West, East Dubuque, Illinois.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible, including the real
estate.


5
    
    

--------------------------------------------------------------------------------





“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor of the Collateral Agent and other consultants and agents of or to
such Person or any of its Affiliates.
“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.
“Secured Obligations” has the meaning assigned to such term in Section ‎2.2.
“Subsidiary Guarantors” has the meaning assigned to such term in the
introductory paragraph.
“Software” means (1) all computer programs, including source code and object
code versions, (2) all data, databases and compilations of data, whether machine
readable or otherwise, and (3) all documentation, training materials and
configurations related to any of the foregoing.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, that, in the event that, by reason of mandatory
provisions of any applicable Requirement of Law, any of the perfection or
priority of Collateral Agent’s security interest in any Collateral is governed
by the Uniform Commercial Code of a jurisdiction other than the State of New
York, “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of the definitions related to or otherwise used in
such provisions.
1.2    Certain Other Terms. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.
References herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.
1.3    Other Interpretive Provisions.
(a)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings provided herein when
used in any certificate or other document made or delivered pursuant hereto.
(b)    The Agreement. The words “hereof,” “herein,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular Article, Section, clause or provision of this
Agreement.
(c)    Recitals Incorporated. The Recitals to this Agreement are hereby
incorporated into and made a part of this Agreement as if set forth at length
herein.
(d)    Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”
(e)    Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the


6
    
    

--------------------------------------------------------------------------------





computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding,” and the word “through” means “to and including.”
(f)    Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Credit Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Credit Document.
(g)    Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
Article II    
GRANT OF SECURITY INTEREST
2.1    Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests, including any asset or properties that, but for the application of
Section 552 of the Bankruptcy Code, would constitute Collateral, is collectively
referred to as the “Collateral”:
(a)    all accounts, cash, cash equivalents, chattel paper, collection accounts,
deposit accounts, securities accounts (including securities entitlements therein
and financial assets credited thereto), commodity accounts, documents,
equipment, general intangibles (including Intellectual Property), payment
intangibles (including corporate tax refunds), instruments, inventory,
investment property, letter-of-credit rights and supporting obligations;
(b)    the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Collateral Agent pursuant to Section ‎4.9;
(c)    all books and records pertaining to the other property described in this
Section ‎2.1; and
(d)    all products and proceeds of the foregoing.
2.2    Grant of Security Interest in Collateral. Each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor (the “Secured Obligations”), hereby grants and pledges to Collateral
Agent for the benefit of the Secured Parties a Lien on and security interest in,
all of its right, title and interest in, to and under the Collateral of such
Grantor; provided, that notwithstanding the foregoing, no Lien or security
interest is hereby granted on or attaches to, and “Collateral” shall not
include, any Excluded Assets; provided further, that if and when any property
shall cease to be Excluded Assets, a Lien on and security interest in such
property shall attach immediately therein.
Article III    
REPRESENTATIONS AND WARRANTIES


7
    
    

--------------------------------------------------------------------------------





To induce the Secured Parties to enter into the Credit Documents and to make
their respective extensions of credit and other accommodations as set forth in
the Credit Documents, each Grantor hereby represents and warrants each of the
following to Collateral Agent and the other Secured Parties:
3.1    Title; No Other Liens. Except for the Lien granted to Collateral Agent
pursuant to this Agreement or under any other Security Document and other
Permitted Liens, such Grantor owns each item of the Collateral free and clear of
any and all Liens. Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates
and(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder, free and clear of any other Lien (other
than Permitted Liens).
3.2    Perfection and Priority. The security interest granted pursuant to this
Agreement constitutes a legal and valid perfected security interest in favor of
Collateral Agent in the following Collateral, subject to the occurrence of the
following and to the extent required hereunder or under the Credit Agreement:
(a) in the case of all Collateral in which a security interest may be perfected
by filing a financing statement under the UCC, upon the completion of the
filings and other actions specified on Schedule 2; (b) in the case of all
Intellectual Property that is registered or subject to applications for
registration, upon the completion of the filings and other actions specified on
Schedule 2 and upon filing in United States Copyright Office or the United
States Patent and Trademark Office, as applicable, of short-form intellectual
property security agreements in the form attached hereto as Annex 3; (c) with
respect to any deposit account or securities account, the execution of Control
Agreements; and (d) in the case of letter-of-credit rights that are not
supporting obligations of Collateral, the execution of a Contractual Obligation
granting control to Applicable Agent over such letter-of-credit rights. Such
security interest shall be prior to all other Liens on such Collateral except
for Permitted Liens.
3.3    Locations of Inventory, Equipment and Books and Records. On the date
hereof, such Grantor’s inventory and equipment with an aggregate value at any
such location in excess of $500,000 and books and records concerning the
Collateral are kept at the locations listed on Schedule 3.
3.4    Pledged Collateral.
(a)    The Pledged Stock pledged by such Grantor hereunder (i) is listed on
Schedule 4 and constitutes that percentage of the issued and outstanding equity
of all classes of each issuer thereof as set forth on Schedule 4, (ii) has been
duly authorized, validly issued and is fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships) and
(iii) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability. Following (x) the delivery by a Grantor
of the certificate representing any such Pledged Certificated Stock to the
Control Agent, (y) the Control Agent taking possession and obtaining control
(within the meaning of Section 8-106 of the NY UCC) in the State of New York
over such Pledged Certified Stock and (z) the execution and delivery of the
Intercreditor Agreement by the parties thereto, (A) the Lien on such Pledged
Stock in favor of the Collateral Agent on behalf of the Secured Parties will be
perfected, subject to no prior Lien other than Permitted Liens and (B) the
Collateral Agent will have control (within the meaning of Section 8-106 of the
NY UCC) of such Pledged Stock.
(b)    As of the Closing Date, all certificates and instruments evidencing any
Pledged Certificated Stock and Pledged Debt Instruments with an individual value
in excess of $1,000,000 have been delivered to Applicable Agent in accordance
with Section ‎4.2(a).


8
    
    

--------------------------------------------------------------------------------





(c)    Upon the occurrence and during the continuance of an Event of Default,
subject to the Intercreditor Agreement and applicable law, Collateral Agent
shall be entitled to (but shall not be obligated to) exercise all of the rights
of Grantor granting the security interest in any Pledged Stock, and a transferee
or assignee of such Pledged Stock by Collateral Agent shall be entitled to
become a holder of such Pledged Stock to the same extent as such Grantor and be
entitled to participate in the management of the issuer of such Pledged Stock
and, upon the transfer of the entire interest of such Grantor, such Grantor
shall, by operation of law, cease to be a holder of such Pledged Stock.
3.5    Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account in excess of
$1,000,000 is evidenced by any instrument (other than checks received in the
ordinary course of business) or tangible chattel paper that has not been
delivered to Applicable Agent, properly endorsed for transfer, to the extent
delivery is required by Section ‎4.7(a).
3.6    Intellectual Property.
(a)    Schedule 5 sets forth, as of the Closing Date, a true and complete list
of (i) all Intellectual Property of such Grantor that (A) is registered or
subject to applications for registration or (B) constitutes licensed Material
Intellectual Property, and (ii) all IP Licenses of such Grantor but excluding
any off-the-shelf or “shrink wrap” software.
(b)    On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned. No breach
or default of any material IP License shall be caused by any of the following,
and none of the following shall limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property: (i) the consummation of the transactions contemplated by any Credit
Document or (ii) any holding, decision, judgment or order rendered by any
Governmental Authority. There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor. To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Material Intellectual Property of such Grantor. The conduct of such Grantor’s
business does not, to such Grantor’s knowledge, infringe, misappropriate or
otherwise violate the Intellectual Property of any other Person. Such Grantor,
and to such Grantor’s knowledge each other party thereto, is not in material
breach or default of any material IP License.
3.7    Commercial Tort Claims. The only commercial tort claims of any Grantor
that it is aware of as of the Closing Date (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims) with an expected recovery value in excess of $1,000,000 are those
listed on Schedule 1, which sets forth such information separately for each
Grantor.
Article IV    
COVENANTS
Each Grantor agrees with Collateral Agent to the following, as long as any
Secured Obligation remains outstanding (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted):


9
    
    

--------------------------------------------------------------------------------





4.1    Maintenance of Perfected Security Interest; Further Documentation and
Consents.
(a)    Such Grantor shall use commercially reasonable efforts to defend such
security interest and such priority against the claims and demands of all
Persons.
(b)    Such Grantor will notify the Collateral Agent within 30 days of (i) any
change in its name or organizational form, (ii) any change in its location
(determined as provided in UCC Section 9-307) or (iii) its becoming bound, as
provided in UCC Section 9-203(d) or otherwise, by a security agreement entered
into by another Person, and such Grantor shall take all steps necessary to
maintain the validity and perfection of the Liens in the Collateral of such
Grantor to the extent required hereunder.
(c)    At any time and from time to time, such Grantor shall, for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, (i) promptly and duly execute and deliver, and have
recorded, such documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) only to the extent
required hereunder or under any Credit Document, (A) take such further action as
Collateral Agent may reasonably request and (B) execute and deliver any Control
Agreements with respect to deposit accounts and securities accounts, other than
Excluded Accounts.
4.2    Pledged Collateral.
(a)    Delivery of Pledged Collateral. Such Grantor shall deliver to Applicable
Agent, in suitable form for transfer, (A) all Pledged Certificated Stock and
(B) all Pledged Debt Instruments with an individual value in excess of
$1,000,000.
(b)    Event of Default. During the continuance of an Event of Default, subject
to the Intercreditor Agreement, Collateral Agent shall have the right, at any
time in its discretion and without notice to Grantor, to (i) transfer to or to
register in its name or in the name of its nominees any Pledged Certificated
Stock or Pledged Debt Instruments and (ii) exchange any certificate or
instrument representing or evidencing any Pledged Certificated Stock or Pledged
Debt Instruments for certificates or instruments of smaller or larger
denominations.
(c)    Cash Distributions with respect to Pledged Collateral. Except as provided
in ‎Article VI and subject to the limitations set forth in the Credit Documents,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.
(d)    Voting Rights. Except as provided in ‎Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral.
4.3    Accounts. After the occurrence and during the continuance of an Event of
Default, Collateral Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
Collateral Agent may reasonably require in connection therewith.
4.4    Commodity Accounts. Such Grantor shall use its commercially reasonable
efforts to grant “control” (within the meaning of such term under Article 9-106
of the UCC) to Applicable Agent with respect to any commodity contract
(including any Commodity Agreement) or commodity account, in each case included
in the Collateral, in a manner reasonably acceptable to Applicable Agent;
provided, that the requirement under this Section 4.4 shall not apply to any
commodity contract (including any


10
    
    

--------------------------------------------------------------------------------





Commodity Agreement) or commodity account, as the case may be, having funds or
other assets accredited thereto with a value of less than $1,000,000.
4.5    Securities Accounts. No Grantor shall permit any securities account
(other than an Excluded Account) to exist unless a Control Agreement with
respect to any such securities account has been entered into, or in the case of
any securities account that exists on the date hereof, has been entered into
within 90 days of the date hereof (as such date may be extended from time to
time by the Collateral Agent in its sole discretion).
4.6    Deposit Account Control Agreements. Each Grantor covenants and agrees
that it shall comply with Section 5.03(b) of the Credit Agreement.
4.7    Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a)    If any amount in excess of $1,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by an
instrument or tangible chattel paper (other than such instrument delivered in
accordance with Section ‎4.2(a) or any checks received in the ordinary course of
business), such Grantor shall inform the Applicable Agent of such occurrence
and, at the request of Applicable Agent, immediately deliver such instrument or
tangible chattel paper to Applicable Agent.
(b)    If such Grantor is or becomes the beneficiary of a letter of credit that
is (i) not a supporting obligation of any Collateral and (ii) in excess of
$1,000,000, such Grantor shall promptly, and in any event within 30 days after
becoming a beneficiary, notify Applicable Agent thereof and, at the request and
option of the Applicable Agent, such Grantor shall use its commercially
reasonable efforts, to enter into a Contractual Obligation in form and substance
reasonably satisfactory to Applicable Agent with Applicable Agent, the issuer of
such letter of credit or any nominated person with respect to the
letter-of-credit rights under such letter of credit pursuant to which the issuer
and any nominated person of such letter of credit shall consent to an assignment
to the Applicable Agent of the proceeds of such letter of credit. Such
Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account during the continuance of an Event of Default. The provisions
of such Contractual Obligation shall be in form and substance reasonably
satisfactory to Applicable Agent.
(c)    If any amount in excess of $1,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant Applicable
Agent control of all such electronic chattel paper for the purposes of
Section 9-105 of the UCC (or any similar Section under any equivalent UCC) and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.
4.8    Intellectual Property.
(a)    Within 120 days after the end of each fiscal year, such Grantor shall
deliver to the Collateral Agent a supplement to Schedule 5 containing any
Material Intellectual Property owned by it on the last day of such fiscal year
that is not covered by any previous supplement. Within 30 days after any change
to Schedule 5 for any Grantor, such Grantor shall provide Collateral Agent
notification thereof and the short-form intellectual property agreements and
assignments as described in this Section 4.8 and any other documents that
Collateral Agent reasonably requests with respect thereto.


11
    
    

--------------------------------------------------------------------------------





(b)    To the extent necessary to perfect Collateral Agent’s security interest
in the Intellectual Property Collateral constituting Material Intellectual
Property, such Grantor shall execute and deliver to Collateral Agent in a form
suitable for filing in the Applicable IP Office the short-form intellectual
property security agreements in the form attached hereto as Annex 3 for all
Copyrights, Trademarks, Patents and IP Licenses of such Grantor constituting
Material Intellectual Property. Grantor shall file or record with the Applicable
IP Office those documents referred to in the preceding clauses.
4.9    Notice of Commercial Tort Claims. Such Grantor agrees that, if it shall
become aware of its acquisition of any interest in any commercial tort claim
with an expected recovery value in excess of $1,000,000 (whether from another
Person or because such commercial tort claim shall have come into existence),
(a) such Grantor shall, within 10 Business Days upon such acquisition, deliver
to Collateral Agent, a notice of the existence and nature of such commercial
tort claim and a supplement to Schedule 1 containing a specific description of
such commercial tort claim, (b) Section ‎2.1 shall apply to such commercial tort
claim and (c) such Grantor shall execute and deliver to Collateral Agent any
document necessary for the Collateral Agent to obtain, on behalf of the Lenders,
a perfected security interest having at least the priority set forth in
Section ‎3.2 in all such commercial tort claims. Any supplement to Schedule 1
delivered pursuant to this Section 4.9 shall, after the receipt thereof by
Collateral Agent, become part of Schedule 1 for all purposes hereunder other
than in respect of representations and warranties made prior to the date of such
receipt.
Article V    
REMEDIAL PROVISIONS
5.1    Code and Other Remedies.
(a)    UCC Remedies. Subject to the terms of the Intercreditor Agreement, during
the continuance of an Event of Default under any Credit Document, Collateral
Agent may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to any Secured Obligation, all rights and remedies of a secured
party under the UCC or any other applicable law.
(b)    Disposition of Collateral. Without limiting the generality of the
foregoing, subject to the terms of the Intercreditor Agreement, Collateral Agent
may, but shall not be obligated to, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Requirements of Law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on Collateral
Agent’s claim or action, (ii) collect, receive, appropriate and realize upon any
Collateral, (iii) sell, assign, convey, transfer, grant option or options to
purchase and deliver any Collateral (enter into Contractual Obligations to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk and (iv) withdraw any and all cash or other
Collateral from any deposit account or securities account of any Grantor (other
than an Excluded Account) and apply such cash and other Collateral to the
payment of any and all Secured Obligations in the manner provided for in Section
‎8.1 of this Agreement. Subject to the terms of the Intercreditor Agreement,
Collateral Agent shall have the right, upon any such public sale or sales and,
to the extent permitted by the UCC and other applicable Requirements of Law,
upon any such


12
    
    

--------------------------------------------------------------------------------





private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of any Grantor, which right or equity is
hereby waived and released.
(c)    Management of the Collateral. Each Grantor further agrees, that, during
the continuance of any Event of Default, subject to the terms of the
Intercreditor Agreement, (i) at Collateral Agent’s request, it shall assemble
the Collateral and make it available to Collateral Agent at places that
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere, (ii) without limiting the foregoing, Collateral Agent also has the
right to require that each Grantor store and keep any Collateral pending further
action by Collateral Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain such Collateral in good condition,
(iii) until Collateral Agent is able to sell, assign, convey or transfer any
Collateral, Collateral Agent shall have the right to hold or use such Collateral
to the extent that it deems appropriate for the purpose of preserving the
Collateral or its value and (iv) Collateral Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Collateral Agent’s remedies (for the benefit of the Secured
Parties), with respect to such appointment without prior notice or hearing as to
such appointment. Collateral Agent shall not have any obligation to any Grantor
to maintain or preserve the rights of any Grantor as against third parties with
respect to any Collateral while such Collateral is in the possession of
Collateral Agent.
(d)    [Reserved].
(e)    Direct Obligation. Neither the Collateral Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor or any other Person with respect to the payment
of the Obligations or to pursue or exhaust any right or remedy with respect to
any Collateral therefor or any direct or indirect guaranty thereof. All of the
rights and remedies of Collateral Agent and any other Secured Party under any
Credit Document shall be cumulative, may be exercised individually or
concurrently and not exclusive of any other rights or remedies provided by any
Requirement of Law. To the extent it may lawfully do so, each Grantor absolutely
and irrevocably waives and relinquishes the benefit and advantage of, and
covenants not to assert against Collateral Agent or any other Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.
(f)    Commercially Reasonable. To the extent that applicable Requirements of
Law impose duties on Collateral Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for Collateral Agent to do any of the following:
(i)    incur significant costs, expenses or other Liabilities deemed reasonable
by Collateral Agent to prepare any Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition;
(ii)    fail to obtain Permits, or other consents, for access to any Collateral
to sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;


13
    
    

--------------------------------------------------------------------------------





(iii)    fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
(iv)    advertise dispositions of any Collateral through publications or media
of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;
(v)    exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Collateral
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Collateral Agent in the collection or disposition
of any Collateral, or utilize Internet sites that provide for the auction of
assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets to dispose of
any Collateral;
(vi)    dispose of assets in wholesale rather than retail markets;
(vii)    disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
(viii)    purchase insurance or credit enhancements to insure Collateral Agent
against risks of loss, collection or disposition of any Collateral or to provide
to Collateral Agent a guaranteed return from the collection or disposition of
any Collateral.
Each Grantor acknowledges that the purpose of this Section ‎5.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section ‎5.1. Without
limitation upon the foregoing, nothing contained in this Section ‎5.1 shall be
construed to grant any rights to any Grantor or to impose any duties on
Collateral Agent that would not have been granted or imposed by this Agreement
or by applicable Requirements of Law in the absence of this Section ‎5.1.
(g)    IP Licenses. For the purpose of enabling Collateral Agent to, subject to
the Intercreditor Agreement, exercise rights and remedies under this Agreement
(including in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, sell, assign, convey, transfer or grant
options to purchase any Collateral) at such time as Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Collateral Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), including in such license the
right to sublicense, to use, practice and otherwise exploit any Intellectual
Property now owned or hereafter acquired by such Grantor, and included in such
license access to all media in which any of the licensed items may be recorded
or stored and to all Software and programs used for the compilation or printout
thereof and (ii) an irrevocable license (without payment of rent or other
compensation to such Grantor) to use, operate and occupy all real Property
owned, operated, leased, subleased or otherwise occupied by such Grantor; in
each case only to the extent required for the Collateral Agent to exercise its
rights and remedies under this Agreement or under the Credit Documents.


14
    
    

--------------------------------------------------------------------------------





5.2    Accounts and Payments in Respect of General Intangibles.
(a)    In addition to, and not in substitution for, any similar requirement in
the Credit Documents, subject to the terms of the Intercreditor Agreement, if
required by Collateral Agent at any time during the continuance of an Event of
Default, any payment of accounts or payment in respect of general intangibles,
when collected by any Grantor, shall be promptly (and, in any event, within 2
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to Applicable Agent, in a Cash Collateral Account,
subject to withdrawal by Applicable Agent as provided in Section ‎5.4. Until so
turned over, such payment shall be held by such Grantor in trust for Applicable
Agent, segregated from other funds of such Grantor. Each such deposit of
proceeds of accounts and payments in respect of general intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.
(b)    At any time during the continuance of an Event of Default, subject to the
terms of the Intercreditor Agreement:
(i)    each Grantor shall, upon Collateral Agent’s request, deliver to
Collateral Agent all original and other documents evidencing, and relating to,
the Contractual Obligations and transactions that gave rise to any account or
any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify account debtors that the accounts or
general intangibles have been collaterally assigned to Collateral Agent and that
payments in respect thereof shall be made directly to Collateral Agent;
(ii)    Collateral Agent may, without notice, at any time during the continuance
of an Event of Default, limit or terminate the authority of a Grantor to collect
its accounts or amounts due under general intangibles or any thereof and, in its
own name or in the name of others, communicate with account debtors to verify
with them to Collateral Agent’s satisfaction the existence, amount and terms of
any account or amounts due under any general intangible. In addition, Collateral
Agent may at any time, subject to the terms of the Intercreditor Agreement,
enforce such Grantor’s rights against such account debtors and obligors of
general intangibles to the extent permitted by law; and
(iii)    each Grantor shall take all actions, deliver all documents and provide
all information necessary or reasonably requested by Collateral Agent to ensure
any internet domain name is registered.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Credit Document or
the receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.


15
    
    

--------------------------------------------------------------------------------





5.3    Pledged Collateral.
(a)    Voting Rights. During the continuance of an Event of Default, upon
written notice by Collateral Agent to the relevant Grantor or Grantors,
Collateral Agent or its nominee may, subject to the terms of the Intercreditor
Agreement, exercise (i) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (ii) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Collateral Agent may determine), all without liability except to
account for property actually received by it; provided, however, that Collateral
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
(b)    Proxies. In order to permit Collateral Agent to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Collateral Agent all such proxies, dividend
payment orders and other instruments as Collateral Agent may from time to time
reasonably request and (ii) without limiting the effect of clause (i) above,
such Grantor hereby grants to Collateral Agent an irrevocable proxy to vote all
or any part of the Pledged Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted).
(c)    Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to,
subject to the Intercreditor Agreement, (i) comply with any instruction received
by it from Collateral Agent in writing that states that an Event of Default is
continuing and is otherwise in accordance with the terms of this Agreement and
each Grantor agrees that such issuer shall be fully protected from Liabilities
to such Grantor in so complying and (ii) unless otherwise expressly permitted
hereby or the Credit Document, each issuer of any Pledged Collateral to pay any
dividend or make any other payment with respect to the Pledged Collateral
directly to Collateral Agent.
(d)    Pledged Stock.     Subject to the Intercreditor Agreement, each issuer of
any Pledged Stock hereunder, by executing and delivering this Agreement hereby:
(i) consents to the grant of a lien and security interest in favor of the
Collateral Agent by any Grantor on such Pledged Stock, (ii) consents to any
transfer of such Pledged Stock in connection with the exercise of the Collateral
Agent’s rights under this Agreement (a “Transfer”), (iii) consents to the voting
rights and rights in respect of distributions provided in Sections 5.3(a) and
5.3(b) of this Agreement and (iv) agrees to be bound by and to comply with the
terms of this Agreement insofar as such terms are applicable to it, as issuer of


16
    
    

--------------------------------------------------------------------------------





such Pledged Stock. Notwithstanding any provision of the constitutive documents
of any issuer of any Pledged Stock hereunder to the contrary, by executing and
delivering this Agreement such issuer of Pledged Stock further agrees that any
transferee of such Pledged Stock in connection with a Transfer shall
automatically be admitted as a member or partner under such issuer’s
constitutive documents without consent, amendment or other action of such issuer
or any other member or partner of such Grantor.
5.4    Proceeds to be Turned over to and Held by Collateral Agent. Unless
otherwise expressly provided in the Credit Agreement or this Agreement, subject
to the Intercreditor Agreement, during the continuance of an Event of Default if
requested by the Collateral Agent, all proceeds of any Collateral received by
any Grantor hereunder in cash or Cash Equivalents shall be held by such Grantor
in trust for the benefit of the Secured Parties, segregated from other funds of
such Grantor, and shall, promptly upon receipt by any Grantor, be turned over to
Applicable Agent in the exact form received (with any necessary endorsement).
Subject to the Intercreditor Agreement, during the continuance of an Event of
Default, all such proceeds of Collateral and any other proceeds of any
Collateral received by Collateral Agent in cash or Cash Equivalents shall be
held by Collateral Agent in a Cash Collateral Account.
5.5    Sale of Pledged Collateral.
(a)    Each Grantor recognizes that Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act, as amended, and applicable state or foreign
securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a restricted group of
purchasers that shall be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Subject to the Intercreditor Agreement, Collateral Agent
shall be under no obligation to delay a sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.
(b)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section ‎5.1 and this Section ‎5.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Collateral Agent and other Secured Parties, that
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained herein shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under any Credit Document. Each Grantor waives any
and all rights of contribution or subrogation upon the sale or disposition of
all or any portion of the Pledged Collateral by Collateral Agent.
5.6    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of any Collateral are insufficient to
pay the Secured Obligations and the fees and disbursements of any attorney
employed by Collateral Agent or any other Secured Party to collect such
deficiency.


17
    
    

--------------------------------------------------------------------------------





Article VI    
COLLATERAL AGENT
6.1    Collateral Agent’s Appointment as Attorney-in-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints Collateral Agent
and any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Credit Documents, subject to
the terms of the Intercreditor Agreement, to take any appropriate action and to
execute any document or instrument that may be necessary or desirable to carry
out the terms of the Credit Documents at any time after and during the
continuance of an Event of Default, and, without limiting the generality of the
foregoing, each Grantor hereby gives Collateral Agent and its Related Persons
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any of the following when an Event of Default shall be
continuing:
(i)    in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Collateral Agent for the purpose of collecting any such moneys
due under any account or general intangible or with respect to any other
Collateral whenever payable;
(ii)    in the case of any Intellectual Property owned by or licensed to
Grantors, execute, deliver and have recorded any document that Collateral Agent
may request to evidence, effect, publicize or record Collateral Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Documents (including all or any part of the premiums
therefor and the costs thereof);
(iv)    execute, in connection with any sale provided for in Sections ‎5.1 or
‎5.5, any document to effect or otherwise necessary or appropriate in relation
to evidence the sale of any Collateral; or
(v)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Collateral
Agent or as Collateral Agent shall direct, (B) ask or demand for, and collect
and receive payment of and receipt for, any moneys, claims and other amounts due
or to become due at any time in respect of or arising out of any Collateral,
(C) sign and indorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipt, draft against debtors, assignment, verification,
notice and other document in connection with any Collateral, (D) commence and
prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect any Collateral and to enforce any other right
in respect of any Collateral, (E) defend any actions, suits, proceedings,
audits, claims, demands, orders or disputes brought against such Grantor with
respect to any Collateral, (F) settle, compromise or adjust any such actions,
suits, proceedings, audits, claims, demands, orders or disputes and, in
connection therewith, give such discharges or releases as Collateral Agent may
deem appropriate, (G) assign any Intellectual Property owned by Grantors or any
IP Licenses of Grantors throughout the world on such terms and conditions


18
    
    

--------------------------------------------------------------------------------





and in such manner as Collateral Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, assign, convey, transfer or
grant a Lien on, make any Contractual Obligation with respect to and otherwise
deal with, any Collateral as fully and completely as though Collateral Agent
were the absolute owner thereof for all purposes and do, at Collateral Agent’s
option, at any time or from time to time, all acts and things that Collateral
Agent deems necessary to protect, preserve or realize upon any Collateral and
the Secured Parties’ security interests therein and to effect the intent of the
Credit Documents, all as fully and effectively as such Grantor might do.
(vi)    If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.
(b)    The expenses of Collateral Agent incurred in connection with actions
undertaken as provided in this Section  ‎6.1, together with any interest thereon
and at a rate as set forth in the Credit Documents from the date of payment by
Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to Collateral Agent on demand.
(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section ‎6.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
6.2    Authorization to File Financing Statements. Each Grantor authorizes
Collateral Agent and its Related Persons, at any time and from time to time, to
file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as Collateral Agent reasonably determines appropriate to
perfect the security interests of Collateral Agent under this Agreement, and
such financing statements and amendments may describe the Collateral covered
thereby as “all assets of the debtor, whether now owned or hereafter acquired”
or any other description of similar meaning. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Such Grantor also hereby ratifies its authorization for Collateral
Agent to have filed any initial financing statement or amendment thereto under
the UCC (or other similar laws) in effect in any jurisdiction if filed prior to
the date hereof.
Each Grantor also authorizes the Collateral Agent and its Related Persons, at
any time and from time to time, to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.
Notwithstanding the authority granted to the Collateral Agent to file financing
statements or to make other filings and recordings under this Section ‎6.2, each
Grantor retains the obligation to make any filings or recordings as are
necessary to perfect the Collateral Agent’s security interest in the Collateral.
6.3    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of Collateral Agent under this Agreement with respect to
any action taken by Collateral


19
    
    

--------------------------------------------------------------------------------





Agent or the exercise or non-exercise by Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between Collateral Agent
and Grantors, Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation or entitlement to make
any inquiry respecting such authority.
6.4    Duty; Obligations and Liabilities.
(a)    Duty of Collateral Agent. Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Collateral Agent deals
with similar property for its own account. The powers conferred on Collateral
Agent hereunder are solely to protect Collateral Agent’s interest in the
Collateral and shall not impose any duty upon Collateral Agent to exercise any
such powers. Collateral Agent shall be accountable only for amounts that it
receives as a result of the exercise of such powers, and neither it nor any of
its Related Persons shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. In addition, Collateral
Agent shall not be liable or responsible for any loss or damage to any
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by Collateral Agent in good faith.
(b)    Obligations and Liabilities with respect to Collateral. No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Collateral Agent hereunder
shall not impose any duty upon any other Secured Party to exercise any such
powers. The other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their respective officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.
Article VII    
MISCELLANEOUS
7.1    Reinstatement. Each Grantor agrees that, if any payment made by any
Grantor or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such
Grantor, its estate, trustee, receiver or any other party, including any
Grantor, under any bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien or other Collateral shall be reinstated in full force and effect and
such prior release or termination shall not diminish, release, discharge, impair
or otherwise affect the obligations of any such Grantor in respect of any Lien
or other Collateral securing such obligation or the amount of such payment.
7.2    Release of Collateral. The Liens granted by each Grantor hereunder shall
automatically terminate, be released or be subordinated as set forth in Section
12.10(b) of the Credit Agreement. Upon


20
    
    

--------------------------------------------------------------------------------





any termination of a Lien or release of Collateral, the Collateral Agent will,
subject to the requirements of the Credit Agreement, at the expense of the
applicable Grantor, execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence the termination of such Lien or the
release of such Collateral, as the case may be.
7.3    Independent Obligations. The obligations of each Grantor hereunder are
independent of and separate from the Secured Obligations. Upon any Event of
Default, Collateral Agent may, at its sole election, proceed directly and at
once, without notice, against any Grantor and, subject to the terms of the
Intercreditor Agreement, any Collateral to collect and recover the full amount
of any Secured Obligation then due, without first proceeding against any other
Grantor or any other Collateral and without first joining any other Grantor in
any proceeding.
7.4    No Waiver by Course of Conduct. No Secured Party shall by any act (except
by a written instrument pursuant to Section ‎7.5), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.
7.5    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 13.12 of the Credit Agreement or as otherwise set forth in the
Credit Documents; provided, however, that annexes to this Agreement may be
supplemented (but no existing provisions may be modified and no Collateral may
be released) through Pledge Amendments and Joinder Agreements, in substantially
the form of Annex 1 and Annex 2, respectively, in each case duly executed by
Collateral Agent and each Grantor directly affected thereby.
7.6    Additional Grantors; Additional Pledged Collateral.
(a)    Joinder Agreements. If, at the option of Company or as required pursuant
to Section 10.12 and Section 16.13 of the Credit Agreement, Company shall cause
any Subsidiary that is not a Grantor to become a Grantor hereunder, such
Subsidiary shall execute and deliver to Collateral Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.
(b)    Pledge Amendments. To the extent any Pledged Collateral is required to be
delivered after the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”). Such Grantor authorizes Collateral Agent to attach each Pledge
Amendment to this Agreement.
7.7    Notices. All notices, requests and demands to or upon Collateral Agent or
any Grantor hereunder shall be effected in the manner provided for in
Section 13.03 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to Company’s notice
address set forth in Section 13.03 of the Credit Agreement.


21
    
    

--------------------------------------------------------------------------------





7.8    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Collateral Agent.
7.9    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
7.10    Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.
7.11    Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
7.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY CREDIT DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION ‎7.12.
7.13    Submission to Jurisdiction. Any legal action or proceeding with respect
to any Credit Document shall be brought exclusively in the courts of the State
of New York located in the City of New York, Borough of Manhattan, or of the
United States of America for the Southern District of New York and, by execution
and delivery of this Agreement, each Borrower and each other Grantor executing
this Agreement hereby accepts for itself and in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts;
provided that nothing in this Agreement shall limit the right of Collateral
Agent to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Collateral Agent determines that such action is
necessary or appropriate to exercise its rights or remedies under the Credit
Documents. The parties hereto (and, to the extent set forth in any other Credit
Document, each other Guarantor) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
7.14    Service of Process. Each Grantor hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Credit Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified herein (and shall be effective when such mailing


22
    
    

--------------------------------------------------------------------------------





shall be effective, as provided therein). Each Grantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
7.15    No Recourse. The parties hereto hereby acknowledge and agree that
neither the general partner nor any director, officer, employee, limited partner
or shareholder of the Company or the general partner shall have any liability in
respect of the obligations of the Grantors under this Agreement and the other
Credit Documents by reason of his, her or its status.
7.16    Concerning the Collateral Agent.
(a)    The Collateral Agent will not have any fiduciary duties nor will it have
responsibilities or obligations other than those expressly assumed by it in this
Agreement and the other Credit Documents. The Collateral Agent will not be
required to take any action that is contrary to applicable law or any provision
of this Agreement or the other Credit Documents. No implied duties (including
fiduciary duties) or obligations shall be read into this Agreement or any other
Credit Document against the Collateral Agent. To the extent that, at law or in
equity and notwithstanding the other provisions of this Agreement, the
Collateral Agent has duties (including fiduciary duties) and liabilities
relating thereto to any Person, the Collateral Agent shall not be liable for the
actions of the Collateral Agent taken in good faith reliance on the provisions
of this Agreement. The provisions of this Agreement, to the extent that they
restrict or eliminate the duties and liabilities of the Collateral Agent
otherwise existing at law or in equity, are agreed by the parties hereto to
replace such other duties and liabilities of the Collateral Agent.
(b)    In addition to, and not in limitation of, any provision of paragraph of
Section ‎7.16(a), the Collateral Agent will be entitled to all of the rights,
protections, immunities and indemnities applicable to it as set forth in the
Credit Agreement as if specifically set forth herein in connection with any
action or inaction hereunder or under any Credit Document, and each Secured
Party by its acceptance of a Secured Obligation shall be deemed to have
acknowledged and agreed to the same.
7.17    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (a) the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and (b) the exercise of any right or remedy by the
Collateral Agent hereunder or the application of proceeds (including insurance
proceeds and condemnation proceeds) of any Collateral, are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement, the
terms of the Intercreditor Agreement shall govern.
Article VIII    
APPLICATION OF MONEYS IN COLLATERAL ACCOUNT
8.1    Application of Proceeds.
(a)    Except as expressly provided elsewhere in this Agreement and subject to
the terms of the Intercreditor Agreement, all proceeds received by the
Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of, the Collateral shall be applied in full or
in part by the Collateral Agent against the Secured Obligations in the following
order of priority:
(I)
first, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to the Collateral Agent and
its agents and counsel, and all other expenses, liabilities and advances made or
incurred by the



23
    
    

--------------------------------------------------------------------------------





Collateral Agent in connection therewith, and all amounts for which the
Collateral Agent is entitled to indemnification hereunder (in its capacity as
the Collateral Agent and not as a Lender) and all advances made by the
Collateral Agent hereunder for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by the Collateral Agent in
connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, all in accordance with the terms hereof or thereof;
(II)
second, to the extent of any excess of such proceeds, to the payment of all
amounts owing to the Administrative Agent in its capacity as such;

(III)
third, to the extent of any excess of such proceeds, to the payment of all
amounts owing to any Issuing Lender in its capacity as such;

(IV)
fourth, to the extent of any excess of such proceeds, to the payment of the
outstanding Primary Obligations to the Secured Parties (other than the Secured
Hedging Creditors and the Secured Cash Management Creditors) as provided in
Section 8.1(e) hereof, with each such Secured Party receiving an amount equal to
its outstanding Primary Obligations or, if the proceeds are insufficient to pay
in full all such Primary Obligations, its Pro Rata Share of the amount remaining
to be distributed;

(V)
fifth, to the extent of any excess of such proceeds, to the payment of the
outstanding Secondary Obligations to the Secured Parties (other than the Secured
Hedging Creditors and the Secured Cash Management Creditors) as provided in
Section 8.1(e) hereof, with each such Secured Party receiving an amount equal to
its outstanding Secondary Obligations which are Credit Document Obligations or,
if the proceeds are insufficient to pay in full all such Secondary Obligations,
its Pro Rata Share of the amount remaining to be distributed;

(VI)
sixth, to the extent of any excess of such proceeds, to the payment of the
outstanding Primary Obligations which are Secured Cash Management Obligations
and Secured Hedging Obligations to the Secured Parties which are Secured Hedging
Creditors or Secured Cash Management Creditors as provided in Section 8.1(e)
hereof, with each such Secured Party receiving an amount equal to its
outstanding Primary Obligations which are Secured Cash Management Obligations
and Secured Hedging Obligations or, if the proceeds are insufficient to pay in
full all such Primary Obligations, its Pro Rata Share of the amount remaining to
be distributed;

(VII)
seventh, to the extent of any excess of such proceeds, to the payment of the
outstanding Secondary Obligations which are Secured Cash Management Obligations
and Secured Hedging Obligations shall be paid to the Secured Parties which are
Secured Hedging Creditors or Secured Cash Management Creditors as provided in
Section 8.1(e) hereof, with each such Secured Party receiving an amount equal to
its outstanding Secondary Obligations which are Secured Cash Management
Obligations and Secured Hedging Obligations or, if the proceeds are insufficient
to pay in full all such Primary Obligations, its Pro Rata Share of the amount
remaining to be distributed; and



24
    
    

--------------------------------------------------------------------------------





(VIII)
eighth, to the extent of any excess of such proceeds, to the relevant Grantor or
to whomever may be lawfully entitled to receive such surplus (including to the
holders of the “Parity Lien Obligations” as provided in the Intercreditor
Agreement ).

(b)    For purposes of this Agreement: (i) “Pro Rata Share” shall mean, when
calculating a Secured Party 's portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Party 's Primary Obligations or Secondary
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Primary Obligations or Secondary Obligations, as the
case may be, of the relevant Secured Parties; (ii) “Primary Obligations” shall
mean (x) in the case of the Credit Agreement, all principal of, premium, fees
and interest on, all Loans, all Unpaid Drawings (and all interest thereon), the
Stated Amount of all outstanding Letters of Credit and all Fees, (y) in the case
of the Secured Hedging Obligations, all amounts due to a Secured Hedging
Creditor under each Secured Hedging Agreement (other than indemnities. fees
(including, without limitation, reasonable attorneys’ fees) and similar
obligations and liabilities) and (z) in the case of Secured Cash Management
Obligations, all amounts due under each Secured Cash Management Agreement with a
Secured Cash Management Creditor (other than indemnities, fees (including,
without limitation, reasonable attorneys’ fees) and similar obligations and
liabilities); and (iii) “Secondary Obligations” shall mean all Secured
Obligations other than Primary Obligations.
(c)    When payments to Secured Parties are based upon their respective Pro Rata
Shares, the amounts received by such Secured Parties hereunder shall be applied
(for purposes of making determinations under this Section ‎8.1 only) (i) first,
to their Primary Obligations and (ii) second, to their Secondary Obligations. If
any payment to any Secured Party of its Pro Rata Share of any distribution would
result in overpayment to such Secured Party, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other relevant Secured Parties, with
each Secured Party whose Primary Obligations or Secondary Obligations, as the
case may be, have not been paid in full to receive an amount equal to such
excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Party and the denominator of which is the unpaid Primary Obligations or
Secondary Obligations, as the case may be, of all relevant Secured Parties
entitled to such distribution.
(d)    Each of the Secured Parties, by their acceptance of the benefits hereof
and of the other Credit Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under the Credit Agreement (which shall only occur
after all outstanding Loans under the Credit Agreement and Unpaid Drawings have
been paid in full), such amounts shall be paid to the Administrative Agent under
the Credit Agreement and held by it, for the equal and ratable benefit of the
Lender Creditors. as cash security for the repayment of Obligations owing to the
Lender Creditors as such. lf any amounts are held as cash security pursuant to
the immediately preceding sentence, then upon the termination of all outstanding
Letters of Credit under the Credit Agreement, and after the application of all
such cash security to the repayment of all Obligations owing to the Lender
Creditors after giving effect to the termination of all such Letters of Credit,
if there remains any excess cash, such excess cash shall be returned by the
Administrative Agent to the Collateral Agent for distribution in accordance with
Section ‎8.1(a) hereof.
(e)    All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, and (y) if to the Secured Hedging Creditors or the Secured Cash
Management Creditors, to the trustee, paying agent or other similar
representative (each, a “Representative”) for the Secured Hedging Creditors or
the Secured


25
    
    

--------------------------------------------------------------------------------





Cash Management Creditors, as applicable in the absence of such a
Representative, directly to the Secured Hedging Creditors or the Secured Cash
Management Creditors, as applicable.
(f)    For purposes of applying payments received in accordance with this
Section ‎8.1, the Collateral Agent shall be entitled to rely upon the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Secured Hedging Creditors and the Secured Cash
Management Creditors, as applicable, for a determination (which the
Administrative Agent, each Representative, the Secured Hedging Creditors and the
Secured Cash Management Creditors agree (or shall agree) to provide upon request
of the Collateral Agent) of the outstanding Primary Obligations and Secondary
Obligations owed to the Lender Creditors or the Secured Hedging Creditors or the
Secured Cash Management Creditors, as the case may be. Unless it has received
written notice from a Lender Creditor, a Secured Hedging Creditor or a Secured
Cash Management Creditor to the contrary, the Administrative Agent and each
Representative, in furnishing information pursuant to the preceding sentence,
and the Collateral Agent, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding. Unless it has written notice from a
Secured Hedging Creditor or a Secured Cash Management Creditor to the contrary,
the Collateral Agent, in acting hereunder, shall be entitled to assume that no
Secured Hedging Agreements or Secured Cash Management Agreements, as applicable,
are in existence.
(g)    It is understood that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.
(h)    It is understood and agreed by each Grantor and each Secured Party that
the Collateral Agent shall have no liability for any determinations made by it
in this Section ‎8.1 (including, without limitation, as to whether given
Collateral constitutes Notes Priority Collateral or ABL Priority Collateral), in
each case except to the extent resulting from the gross negligence or willful
misconduct of the Collateral Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Each Grantor and each
Secured Party also agrees that the Collateral Agent may (but shall not be
required to), at any time and in its sole discretion, and with no liability
resulting therefrom, petition a court of competent jurisdiction regarding any
application of Collateral in accordance with the requirements hereof and of the
Intercreditor Agreement, and the Collateral Agent shall be entitled to wait for,
and may conclusively rely on, any such determination.


[signature pages follow]






26
    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.
CVR PARTNERS, LP, as a Grantor


By: CVR GP, LLC, its general partner


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer





EAST DUBUQUE NITROGEN FERTILIZERS, LLC,
as a Grantor


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer





CVR NITROGEN HOLDINGS, LLC,
as a Grantor


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer





COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC,
as a Grantor


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer





[SIGNATURE PAGE TO SECURITY AGREEMENT]
    
    

--------------------------------------------------------------------------------





CVR NITROGEN, LP, as a Grantor


By: CVR Nitrogen GP, LLC, its general partner


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer



CVR NITROGEN FINANCE CORPORATION,
as a Grantor


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer





CVR NITROGEN GP, LLC,
as a Grantor


By:
/s/ Susan M. Ball
 
Name: Susan M. Ball
 
Title: Chief Financial Officer and Treasurer





[SIGNATURE PAGE TO SECURITY AGREEMENT]
    
    

--------------------------------------------------------------------------------







ACCEPTED AND AGREED
UBS AG, STAMFORD BRANCH, as Collateral Agent




By:
/s/ Houssem Daly
Name:
Houssem Daly
Title:
Associate Director
 
 
 
 
 
 
By:
/s/ Darlene Arias
Name:
Darlene Arias
Title:
Director







[SIGNATURE PAGE TO SECURITY AGREEMENT]
    
    

--------------------------------------------------------------------------------






ANNEX 1
TO SECURITY AGREEMENT
FORM OF PLEDGE AMENDMENT
This Pledge Amendment, dated as of __________, 20__, is delivered pursuant to
Section 7.6 of the Security Agreement, dated as of September 30, 2016, by and
among CVR Partners, LP, a Delaware limited partnership (“Company”), the other
Borrowers, the Subsidiary Guarantors and the other Persons from time to time
party thereto as Grantors in favor of UBS AG, Stamford Branch, as Collateral
Agent for the Secured Parties referred to therein (as such agreement may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Collateral listed on Annex 1-A to this
Pledge Amendment shall be and become part of the Collateral referred to in the
Security Agreement and hereby grants a security interest in such Pledged
Collateral to secure all Secured Obligations of the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 3.1, 3.2, 3.3, 3.4(a) and 3.5 of the
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.
[GRANTOR]
By:
 
 
Name:
 
Title:







    
    

--------------------------------------------------------------------------------







Annex 1-A
PLEDGED STOCK
ISSUER
CLASS
CERTIFICATE NO(S).
PAR VALUE
NUMBER OF SHARES, UNITS OR INTERESTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PLEDGED DEBT INSTRUMENTS
ISSUER
DESCRIPTION OF DEBT
CERTIFICATE NO(S).
FINAL MATURITY
PRINCIPAL AMOUNT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







    
    

--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED
“Collateral Agent”
UBS AG, STAMFORD BRANCH
By:
 
 
Name:
 
Title: Duly Authorized Signatory







    
    

--------------------------------------------------------------------------------







ANNEX 2
TO
SECURITY AGREEMENT
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of __________, 20__, is delivered pursuant to
Section 7.6 of the Security Agreement, dated as of September 30, 2016, by and
among CVR Partners, LP, a Delaware limited partnership (“Company”), the other
Borrowers, the Subsidiary Guarantors and the other Persons from time to time
party thereto as Grantors in favor of UBS AG, Stamford Branch, as Collateral
Agent for the Secured Parties referred to therein (as such agreement may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.6 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations of the undersigned, hereby mortgages, pledges and
hypothecates to Collateral Agent for the benefit of the Secured Parties, and
grants to Collateral Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Grantor thereunder. The undersigned hereby agrees to be bound
as a Grantor for the purposes of the Security Agreement.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1, 2, 3, 4 and 5 to the Security Agreement. By acknowledging
and agreeing to this Joinder Agreement, the undersigned hereby agree that this
Joinder Agreement may be attached to the Security Agreement and that the Pledged
Collateral listed on Annex 1-A to this Joinder Amendment shall be and become
part of the Collateral referred to in the Security Agreement and shall secure
all Secured Obligations of the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article 4 of the Security Agreement applicable to it
is true and correct on and as the date hereof as if made on and as of such date.




    
    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:
 
 
Name:
 
Title:







    
    

--------------------------------------------------------------------------------







ACKNOWLEDGED AND AGREED
[EACH GRANTOR PLEDGING
ADDITIONAL COLLATERAL]
By:
 
 
Name:
 
Title:



“Collateral Agent”
UBS AG, STAMFORD BRANCH
By:
 
 
Name:
 
Title:









    
    

--------------------------------------------------------------------------------






ANNEX 3
TO
SECURITY AGREEMENT
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1 
THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
__________, 20__, is made by each of the entities listed on the signature pages
hereof (each a “Grantor” and, collectively, the “Grantors”), in favor of UBS AG,
Stamford Branch (“UBS”), as collateral agent (in such capacity, together with
its successors and permitted assigns, “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
RECITALS
A.    Pursuant to the ABL Credit Agreement dated September 30, 2016 (as amended,
modified, extended, renewed or replaced from time to time, the “Credit
Agreement”) among the Borrowers and the Guarantors party thereto from time to
time, the Lenders party thereto from time to time and UBS, as Administrative
Agent and Collateral Agent, the Lenders agreed to make loans, and issue letters
of credit upon the terms and subject to the conditions set forth therein;
B.    The Grantors party hereto are required under the Credit Agreement to
become a party to the Security Agreement, dated as of September 30, 2016 (as
amended, modified, extended, renewed or replaced from time to time, the
“Security Agreement”);
C.    All of Grantors are party to the Security Agreement pursuant to which
Grantors are required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;
AGREEMENT
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to make their respective extensions of credit and other accommodations
as set forth in the Credit Documents, each Grantor hereby agrees with Collateral
Agent as follows:
Section 1.    Defined Terms. Capitalized terms used herein without definition
are used as defined in the Security Agreement.
Section 2.    Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby grants and pledges
to Collateral Agent for the benefit of the Secured Parties a Lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of such Grantor (the “[Copyright] [Patent] [Trademark]
Collateral”):
1 Separate agreements should be executed relating to each Grantor's respective
Copyrights, Patents, and Trademarks.




    
    

--------------------------------------------------------------------------------





(a)    [all of its Copyrights and all IP Licenses providing for the grant by or
to such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;
(b)    all renewals, reversions and extensions of the foregoing; and
(c)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
or
(d)    [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;
(e)    all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and
(f)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
or
(g)    [all of its Trademarks and all IP Licenses providing for the grant by or
to such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;
(h)    all renewals and extensions of the foregoing;
(i)    all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and
(j)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
Section 3.    Security Agreement. The security interest granted pursuant to this
[Copyright] [Patent] [Trademark] Security Agreement is granted in conjunction
with the security interest granted to Collateral Agent pursuant to the Security
Agreement and each Grantor hereby acknowledges and agrees that the rights and
remedies of Collateral Agent with respect to the security interest in the
[Copyright] [Patent] [Trademark] Collateral made and granted




    
    

--------------------------------------------------------------------------------





hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.
Section 4.    Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights] [Patents]
[Trademarks] and IP Licenses subject to a security interest hereunder.
Section 5.    Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Deliverance of an executed signature page
of this Copyright] [Patent] [Trademark] Security Agreement by facsimile
transmission or by electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.
Section 6.    Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
[signature pages follow]






    
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.
Very truly yours,
“Grantor”
[GRANTOR]
By:
 
 
Name:
 
Title:



ACCEPTED AND AGREED
“Collateral Agent”
UBS AG, STAMFORD BRANCH
By:
 
 
Name:
 
Title:







[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]
    
    
    

--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF GRANTOR
State of     )
    )    ss.
County of     )
On this ___ day of __________, 20__ before me personally appeared
____________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of , who being by me
duly sworn did depose and say that he is an authorized officer of said
[corporation], that the said instrument was signed on behalf of said
[corporation] as authorized by its [Board of Directors] and that he acknowledged
said instrument to be the free act and deed of said [corporation].
_________________________

    Notary Public






[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]
    
    
    

--------------------------------------------------------------------------------






SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
[Copyright] [Patent] [Trademark] Registrations
1.
REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]
2.
[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]
3.
IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]






    